Citation Nr: 0311079	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  95-21 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The appellant had active service from October 1948 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for PTSD.

In a June 1997 decision, in pertinent part, the Board denied 
the veteran's claim for service connection for PTSD.  
Thereafter, the veteran appealed, in pertinent part, this 
issue to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court").  In March 
1999, the Court vacated the portion of the Board's June 1997 
decision with regard to the denial of service connection for 
PTSD and remanded this issue to the Board for further 
proceedings consistent with the Court's opinion. Judgment was 
entered in April 1999.  Pursuant to the Court's decision, the 
Board remanded the case to the RO for further development, to 
include verification of the appellant's claimed stressors.  
The RO completed its actions and recertified the case to the 
Board in December 2002.


REMAND

The veterans law judge (VLJ) who presided at the appellant's 
prior hearing is no longer with the Board.  When apprised of 
that fact, the appellant requested a hearing via video 
teleconference (VTC) before another VLJ.  The VTC was held in 
January 2003.  After reviewing the results of the RO's 
development efforts and the transcript of the VTC, the Board 
deems further development of the appellant's case 
appropriate.




Accordingly, this case is REMANDED for the following:

1.  The appellant claims he was awarded 
the Combat Infantry Badge (CIB) for 
service in the Korean War.  Contact the 
Commander, AR-PERSCOM, and request any 
organizational records available, such 
as, Unit Orders, etc., which might 
corroborate the appellant's claim of 
having received the CIB for the period 
January 6, 1953 to July 23, 1953.  
Enclose a copy of what purports to be the 
appellant's DA Form 20 with the letter.  
Also if any organizational or unit 
records which pertain to the appellant's 
promotions in grade, as reflected on the 
putative DA Form 20, are available.  Ask 
PERSCOM to please give special scrutiny 
to the DA Form 20, Block 28, Remarks, 
Line 6.  Request verification of to what 
the stamped entry, "C _ _ BAD," may 
refer or stand for.  The underscores 
reflect that the Board cannot discern 
what the characters or figures are.
		
2.  Contact the Director, National 
Personnel Records Center; ATTN: 
Reconstruction Branch, and request any 
available records pertaining to the 
appellant.  Please inform the Center 
that, an October 28, 1993, note from the 
NRPC advised that the appellant's records 
were stored in an area destroyed by fire, 
and also advised that a "201 file is not 
avail[able] . . . Some info is available 
from alt records.  Please specify what 
you need."  Please inform the NRPC to 
provide whatever is available as pertains 
to this appellant.  To avoid redundancy, 
please advise the Reconstruction Branch 
that Daily Sick Reports from 2 Aug 1948 
to 2 Nov 1948, and 2 November 1948 to 29 
January 1949; and, Morning Reports for 23 
and 27 November 1948, and 9, 11, and 14 
December 1948, are already of record in 
the case file.   The desired records 
relate to active duty performed in the 
U.S. Army during the period of September 
26, 1948 to May 1, 1955.  Request the 
Reconstruction Branch to scrutinize the 
purported DA Form 20 as described in item 
1, above.

3.  The RO should also undertake any 
other development it determines is 
required under 38 U.S.C.A. § 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002).

4.  Then, following completion of the 
development requested hereinabove, the RO 
should readjudicate the issue on appeal.  
If the benefits sought on appeal are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




